PER CURIAM.
We have reviewed the record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and we affirm Jerry Flowers’ convictions and sentences. Because they were not orally pronounced at sentencing, however, we strike the special conditions of probation found in conditions three, five, eight, eighteen, and twenty. See, e.g., Hamilton v. State, 653 So.2d 1068 (Fla. 2d DCA 1995); Nank v. State, 646 So.2d 762 (Fla. 2d DCA 1994). In addition, we strike the $288 in court costs and the $100 lab fee for the Florida Department of Law Enforcement because they were imposed without any reference to the statutory basis for their assessment. See Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994); Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc).
Accordingly, we affirm the convictions and sentences. We remand so the trial court can modify the written order of probation and allow the state to seek reimposition of costs.
THREADGILL, C.J., and PARKER and BLUE, JJ., concur.